             Case 3:19-cr-05229-CAB Document 71 Filed 12/14/20 PageID.437 Page 1 of 5

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                     JUDGMENT IN A CRIMINAL CASE
              UNITED STATES OF AMERICA
                                    V.                               (For Offenses Committed On or After November I, 1987)

                  LUIS STEPHEN HARO (1)                                   Case Number:          19CR5229-CAB   ,----··~·--
                                                                                                                                •;:,
                                                                     EZEKIEL E. CORTEZ                                                             '.:....!:t:.....'"
                                                                     Defendant's Attorney                                                                        -·-·····
USM Number                          l 9CR5229-CAB                                                                                   ["':::·!' "1  ,, ',)/'\'1J
                                                                                                                                    l.1~-v    _l L..t 1..V1-
• -                                                                                                                      L. - ··-·-··              ··-· ..                       ·•
THE DEFENDANT:                                                                                                       Cl_F,._, {.,..1·· ')i'.·:,rH!
                                                                                                                                1                          1~ · ·       ::J•.):.,1           ~-
                                                                                                               , SOUTHEP,\.I : ·I!:;;, c=w·_ 1                                 q-. •_:_)_Pf\ilA
 D     pleaded guilty to count(s)                                                                              'RY
                                                                                                                                                            ·,1_         \;_
                                                                                                                                                               ~,,_,---. T\•
                                                                                                                          ----- -         ····---~-- ·~--·fF\..::1      --
 IZI was found guilty on count( s)     ONE (I) OF THE ONE-COUNT INFORMATION
    after a nlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                          Count
Title & Section                          Nature of Offense                                                                              Number(s)
8 USC 1324(a)(l)(A)(ii)                  TRANSPORT OF CERTAIN ALIENS                                                                        1




     The defendant is sentenced as provided in pages 2 through                      5          of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count( s)
 D Count(s)                                                     is          dismissed on the motion of the United States.

       Assessment: $100.00
 IZI

 IZI NTA Assessment*: $5,000.00 - Waived/Defendant deemed indigent.
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI  No fine               D Forfeiture pursuant to order filed                                       , included herein.
     , IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      December 11
                                                                      -        --
                                                                                          .aoJO
                                                                                            ~

                                                                                         .,. 1 pt
                                                                                        ,tt101  ,~ :Sentence
                                                                                          ~/


                                                                                    ~
                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED STATES DISTRICT WDGE
                 Case 3:19-cr-05229-CAB Document 71 Filed 12/14/20 PageID.438 Page 2 of 5

      AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                     LUIS STEPHEN HARO (1)                                                   Judgment - Page 2 of 5
CASE NUMBER:                   19CR5229-CAB

                                                   IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
46MONTHS.




 •           Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0           The court makes the following recommendations to the Bureau of Prisons:
             RESIDENTIAL DRUG ABUSE PROGRAM (RDAP) AND PLACEMENT IN A FACILITY WITHIN
             THE STATE OF UTAH TO FACILITATE FAMILY VISITATIONS ..




 •           The defendant is remanded to the custody of the United States Marshal.

 •           The defendant must surrender to the United States Marshal for this district:
             •    at _ _ _ _ _ _ _ _ AM.                           on
             •    as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •           Prisons:
             •    on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
 I have executed this judgment as follows:

             Defendant delivered on                                            to
                                                                                    ---------------
 at       _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            19CR5229-CAB
                Case 3:19-cr-05229-CAB Document 71 Filed 12/14/20 PageID.439 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    LUIS STEPHEN HARO (I)                                                         Judgment - Page 3 of 5
CASE NUMBER:                  19CR5229-CAB

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS.


                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. ( check if applicable)
5. [gjThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                 19CR5229-CAB
                Case 3:19-cr-05229-CAB Document 71 Filed 12/14/20 PageID.440 Page 4 of 5

   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                      LUIS STEPHEN HARO (1)                                                                  Judgment - Page      4 of 5
CASE NUMBER:                    19CR5229-CAB


                                        STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
 about, and bring about improvements in the defendant's conduct and condition,

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
    instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

  5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
     anything about their living arrangements (such as the people living with the defendant), the defendant must notify the probation
     officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
     circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.

  6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
     view.                                                           ·

  7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
     time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
     defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
     due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.

  8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
     knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
     first getting the permission of the probation officer.

  9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

  10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
     nunchakus or lasers).

  11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.

  12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
      The probation officer may contact the person and confirm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                             19CR5229-CAB
             Case 3:19-cr-05229-CAB Document 71 Filed 12/14/20 PageID.441 Page 5 of 5

   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               LUIS STEPHEN HARO (1)                                                  Judgment - Page 5 of 5
CASE NUMBER:             19CR5229-CAB

                                SPECIAL CONDITIONS OF SUPERVISION

      1. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
         necessary by the probation officer. Such program may include group sessions led by a counselor, or
         participation in a program administered by the probation office. The defendant may be required to
         contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
         officer, based on the defendant's ability to pay.


      2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
         comply with both United States and Mexican immigration laws.

       3. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
          and counseling, as directed by the probation officer. Allow for reciprocal release of information between
          the probation officer and the treatment provider. May be required to contribute to the costs of services
          rendered in an amount to be determined by the probation officer, based on ability to pay.

       4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

       5. Participate in a program of mental health treatment as directed by the probation officer, take all
          medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
          permission. The court authorizes the release of the presentence report and available psychological
          evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
          release of information between the probation officer and the treatment provider. May be required to
          contribute to the costs of services rendered in an amount to be determined by the probation officer, based
          on ability to pay.

       6. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. Sec.
          1030(e)(1 )), other electronic communications or data storage devices or media,] or office, to a search
          conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
          revocation of release. The officer must warn any other occupants that the premises may be subject to
          searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
          reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
          to be search,ed contain evidence of this violation. Any search must be conducted at a reasonable time and
          in a reasonable manner.




                                                                                                     19CR5229-CAB
